                         Case 2:20-cv-01869-WBS-DB Document 20 Filed 01/15/21 Page 1 of 2


                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9                              UNITED STATES DISTRICT COURT
                    10            EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO COURTHOUSE
                    11

                    12   ROY HUSKEY, III, and SABRINA DENNIS, Case No. 2:20-cv-01869-WBS-DB
                         on behalf of themselves and all others similarly
                    13   situated,                                        ORDER GRANTING EXTENSION OF
                                                                          TIME FOR DEFENDANTS
                    14                Plaintiffs,                         AMAZON.COM, LLC, AMAZON
                                                                          LOGISTICS, INC. AND SYNCTRUCK,
                    15   vs.                                              LLC TO RESPOND TO PLAINTIFFS’
                                                                          COMPLAINT
                    16   AMAZON.COM, LLC, AMAZON
                         LOGISTICS, INC. and SYNCTRUCK, LLC,
                    17                                                    Current Response Date: January 15, 2021
                                        Defendants.                       New Response Date: February 15, 2021
                    18
                                                                        Action Filed: September 16, 2020
                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27
MORGAN, LEWIS &
 BOCKIUS LLP        28
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                      [PROPOSED] ORDER GRANTING
                                                                                  EXTENSION OF TIME TO RESPOND TO
                                                                                            PLAINTIFFS’ COMPLAINT
                         Case 2:20-cv-01869-WBS-DB Document 20 Filed 01/15/21 Page 2 of 2


                     1                                               ORDER
                     2          Based on the Parties’ Joint Stipulation to Extend Time for Defendants to Respond to
                     3   Plaintiffs’ Complaint, and good cause having been shown, the Court orders that:
                     4          1. The deadline for Defendants Amazon.com, LLC, Amazon Logistics, Inc., and
                     5              Synctruck, LLC to file and serve a response to Plaintiffs’ Complaint shall be extended
                     6              from January 15, 2021 to February 15, 2021;
                     7          2. The parties’ deadline to submit a Joint Status Report shall be continued from
                     8              February 1, 2021 to March 1, 2021; and
                     9          3. The Status Conference shall be continued from February 16, 2021 to March 15, 2021
                    10              at 1:30 p.m.
                    11   IT IS SO ORDERED.
                    12

                    13   Dated: January 14, 2021

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28                                                                               ORDER GRANTING
                                                                         1           EXTENSION OF TIME TO RESPOND TO
MORGAN, LEWIS &                                                                                PLAINTIFFS’ COMPLAINT
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
